Title: To James Madison from David Humphreys, 18 December 1801 (Abstract)
From: Humphreys, David
To: Madison, James


18 December 1801, Madrid. No. 297. Recounts 9 Dec. meeting at the Escorial with Charles Pinckney, when Pinckney delivered to him JM’s dispatch of 22 June enclosing the president’s letter to the Spanish king and instructions for his own departure. Will comply with instructions, “although it cannot escape your reflection … that it is very inconvenient & unfortunate for me to have received these communications at so late a period, that considerably more time must elapse before I can with safety embark for America, than the three Months for which the Salary is allowed to defray the expences of my return, and which are to commence from the day of the delivery of your Dispatch.” Mentions that Pinckney has been confined with a cold and fever and has not yet presented his letter of credence. Reports death of the king’s sister. Encloses a copy of his second note to the minister of state regarding the seizure and condemnation of the Philadelphia ship Molly.
 

   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 2 pp. Enclosure (5 pp.) is Humphreys to Cevallos, 6 Dec. 1801.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:333–34.

